Citation Nr: 0013843	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from September 1969 to June 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  The veteran's claimed inservice stressors have not been 
corroborated by service records or other credible evidence.

3.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an inservice stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he developed post-traumatic stress 
disorder as a result of incidents in service such as getting 
wounded in the shoulder, seeing an enemy soldier get shot in 
the head, and witnessing the death of another serviceman who 
lost his legs in an explosion.

The Board has found that the veteran's claim for service 
connection for post-traumatic stress disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which has been obtained includes the veteran's 
service medical records, service personnel records, and post-
service medical treatment records.  He also had a personal 
hearing.  The RO has attempted to verify the veteran's 
claimed stressors.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  The Board notes that the 
regulation pertaining to claims for service connection for 
post-traumatic stress disorder was recently revised, 
effective March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(1999).  The revised version provides that service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and the claimed inservice stressor; 
and credible evidence that the claimed inservice stressor 
actually occurred.  See 38 C.F.R. § 3.304(f) (1999).  If the 
diagnosis of a mental disorder does not conform with DSM-IV 
or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) 
(1999)

As to the requirement under 38 C.F.R. § 3.304(f) (1999) that 
there be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that the evidence which is of 
record is mixed with respect to whether or not the veteran 
has that disorder.  One record prepared by a VA psychology 
intern contains an unqualified diagnosis of post-traumatic 
stress disorder.  The record is a post-traumatic stress 
disorder clinical team intake summary dated in April 1997 
which reflects that the diagnoses were PTSD, Depressive 
Disorder, and Substance Abuse (Alcohol).  

Other records, however, contain diagnoses of disorders other 
than post-traumatic stress disorder.  For example, a VA 
hospital summary dated in March 1997 shows that the only 
diagnosis was alcohol abuse.  Post-traumatic stress disorder 
was noted as a disorder to be ruled out.  

The Board finds that the conflicting evidence regarding the 
appropriate diagnosis need not be resolved in light of the 
fact that the record does not establish that the veteran was 
exposed to a stressor in service.

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.   See 38 C.F.R. § 3.304(f) (1999).  
Where the claimed stressor is not related to combat, 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In Doran, a veteran's service records 
had been lost due to fire; however, his account of inservice 
stressors was corroborated by statements from fellow 
servicemen.

In the present case, the veteran reported his claimed 
stressors in a written statement which was received in 
November 1997.  He reported that during his first day out in 
the field in Vietnam they came upon some North Vietnamese and 
the veteran's group fired a machine gun and hit one enemy 
soldier in the back of the head killing him.  The veteran 
also reported that a couple of days later they were on patrol 
and their point man who was named Jim got both of his legs 
blown off after activating a trip wire.  The veteran reported 
that this occurred in January 1970.  The veteran stated that 
he helped load the legs into a helicopter while being fired 
on by the enemy.  The veteran also reported an incident a few 
days later in which they were fired upon while they were 
burning down a village.  He said that they ran through rice 
paddies that were mined, and he caught shrapnel in his 
shoulder.  

Subsequently, in a letter received in December 1997, the 
veteran stated that the name of the person who had his legs 
blown off was a friend of his named George.  The veteran also 
stated that he sustained a wound in the shoulder while 
loading the severed legs onto the helicopter.  

In a written statement dated in October 1998, the veteran 
stated that he could not remember specific information 
pertaining to the stressors such as names or places.  
Subsequently, in a letter dated in January 1999, the veteran 
reported that it was approximately February 20, 1970, when he 
was on patrol from Hawk Hill and saw the enemy soldier get 
shot in the head.  He said that a few days later was when 
they burned a village and were fired upon.  He said that the 
incident in which the point man lost his legs took place a 
day or so later.  He reported that this probably took place 
on February 23 or 24, 1970.  

The veteran and his wife testified in support of his claim 
during a hearing held in November 1999.  The veteran stated 
that he got to Vietnam in 1970 at the end of January or the 
beginning of February.  He said that he was initially at Chu 
Lai, and was later at several other places including Hawk 
Hill.  He recounted an incident in which a Vietnamese medic 
was shot in the head and fell into a creek.  He also 
recounted an incident in which they were burning a village 
when the enemy opened fire.  The veteran also recounted 
another incident in which a point man had both of his legs 
shot off.  The veteran said that he was helping to load that 
person into a helicopter when he was hit in the shoulder by 
shrapnel.  He said that he was never treated for that injury, 
and did not receive a Purple Heart.  

The veteran's service records do not demonstrate that he 
engaged in combat with the enemy.  The veteran's DD Form 214 
shows that his military occupational specialty was light 
weapons infantryman, but does not show that he received any 
commendations or awards for participation in combat with the 
enemy.  He reportedly had two months of foreign service and 
received the Vietnam Service Medal.  His record of 
assignments shows that effective January 23, 1970, he was 
reported to be enroute to USARPAC.  Effective February 21, 
1970, the veteran had a principal duty as a student at the 
Americal Combat Center.  His organization was the 23rd Admin 
Repl Det USARPAC.  Effective from March 31, 1970, his 
principal duty was as a Rifleman.  He was assigned to CoA 2d 
Bn 1st Inf 196th Inf Bde USARPAC.  A different record of 
assignments indicates that, effective March 27, 1970, the 
veteran was enroute to the continental United States.  
Although the veteran's personnel records contain a notation 
regarding an "unnamed campaign", such a notation does not 
establish involvement in combat.  A campaign is a large scale 
military operation which can involve both combat troops and 
support personnel who are not involved in combat.  

A section of the veteran's service personnel records 
pertaining to wounds has been left blank.  The veteran's 
service medical records also do not contain any references to 
a wound of the left shoulder.  The report of medical history 
given by the veteran in June 1970 shows that he reported that 
he was in good health.  The report of a medical examination 
conducted at that time shows that no abnormalities were 
noted.  Thus, the veteran's service personnel and medical 
records do not provide any support for his claim for post-
traumatic stress disorder as they do not demonstrate that he 
engaged in combat and do not provide any verification of his 
claimed stressor.

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  In December 1997, the RO 
wrote to the United States Armed Services Center for Research 
of Unit Records (Center) and requested verification of the 
veteran's claimed stressors.  In a letter dated in July 1998, 
the Center noted that morning reports listed a Private First 
Class named George K., but neither that individual nor the 
veteran were listed as casualties.  The morning reports from 
the veteran's unit reflected that the veteran and George were 
assigned to Company A, 2nd Battalion, 1st Infantry beginning 
on March 5, 1970.  The veteran departed that unit on an 
emergency status on March 29, 1970.  

Subsequently, in November 1998, the RO again wrote to the 
Center to request confirmation of the veteran's claimed 
stressors.  Later in November 1998, the Center replied that 
they were unable to document the mentioned incidents 
involving the machine gunner and the burning of a village.  
They also stated that in order to provide further research 
regarding the point man whose legs were blown off, the 
veteran would have to provide more specific information.  The 
Center provided copies of unit records from the 23rd Infantry 
Division - Americal Division, the higher headquarters of the 
veteran's units during his period of Vietnam.  The records 
show that other elements of the veteran's division engaged in 
combat, however, those records do not contain references to 
the veteran's company or the specific incidents described by 
the veteran. 

The veteran has presented photocopies of letters which he 
wrote to his wife while he was in Vietnam.  The Board finds, 
however, that the letters do not contain corroboration of the 
stressors claimed by the veteran.  A letter dated February 
18, 1970, shows that the veteran was at Chu Lai where he had 
been getting some training.  He said that Vietnam was not so 
bad.  He indicated that he would be transferred to his 
permanent base at Hawk Hill the next day.  A letter dated 
February 21, 1969 [sic], written from Hawk Hill shows that 
the veteran stated that he had bunker guard duty and was 
supposed to be watching for the enemy, but that he did not 
think that the enemy was anywhere near their area.  He also 
stated that it was not too awful bad over there.  A letter 
dated February 26, 1970, shows that the veteran said that he 
had been pretty busy, and had been going out in the jungle 
during the day looking for the enemy.  The veteran stated 
that it was pretty rough, and that he had to carry a grenade 
launcher and rounds which weighed at least 40 pounds.  A 
letter from the veteran dated March 22, 1970, shows that the 
veteran reported that he was scheduled to go out into the 
field for a 40 day operation.  As noted above, the veteran 
left his unit on March 29, 1970.  The Board notes that while 
these letters demonstrate that the veteran was in Vietnam, 
they do not contain any references to the stressors now 
claimed by the veteran.  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
The Board also notes that there have been variations in the 
veteran's accounts of stressors which reduce the credibility 
of those accounts.  For example, on one occasion he reported 
that the man who lost his legs was named Jim, but later 
stated that the person was named George.  He also reported on 
one occasion that he was wounded while fleeing after burning 
a village, while on another occasion he stated that he was 
wounded while loading the injured point man onto a 
helicopter.  The Board also notes that the order in which the 
events occurred has varied.  The Board finds that in light of 
these contradictions, the veteran's vague accounts of 
stressors, without corroboration, are not adequate to 
demonstrate that he experienced a stressor in service.  For 
the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an inservice stressor.

In the absence of a verified stressor, the diagnosis of post-
traumatic stress disorder is not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  Since the veteran's claimed stressors 
have not been verified, the diagnosis of post-traumatic 
stress disorder was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board.   See West, 7 Vet. App. at 78.  The reasonable 
doubt doctrine is not applicable in this case as the evidence 
is not evenly balanced.  See 38 C.F.R. § 3.102 (1999).  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

